Exhibit 10.10
 
BROOKLINE BANCORP, INC.
BROOKLINE BANK
 
EMPLOYMENT AGREEMENT
 
This Agreement is made effective as of April 11, 2011 (the “Effective Date”) by
and among Brookline Bancorp, Inc. (the “Company”), a Delaware corporation, and
Brookline Bank (the “Bank”), a United States-chartered stock savings bank, each
with its principal administrative office at 160 Washington Street, Brookline,
Massachusetts 02445 and Paul A. Perrault (“Executive”).
 
WHEREAS, the Company and the Bank (each an “Employer”) and Executive are parties
to an employment agreement dated as of March 16, 2009 (the “Agreement”);
 
WHEREAS, the parties wish to make a number of revisions to the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree to amend and restate the Agreement in its entirety as follows:
 
1. POSITION AND RESPONSIBILITIES
 
During the period of his employment hereunder, Executive agrees to serve as
Chief Executive Officer and President of the Company and Chairman and Chief
Executive Officer of the Bank.  During said period, Executive also agrees to
serve, if elected or appointed, as an officer or director of any subsidiary or
affiliate of the Company or the Bank.  Failure to reelect Executive to any of
the foregoing offices without the consent of Executive during the term of this
Agreement shall constitute a breach of this Agreement.
 
2. TERMS AND DUTIES
 
(a) The period of Executive’s employment under this Agreement shall begin as of
the date first above written and shall continue for a period of thirty-six (36)
full calendar months thereafter.  Commencing on the first anniversary date of
this Agreement, and continuing at each anniversary date thereafter, the
Agreement shall renew for an additional year unless written notice is provided
to Executive at least sixty (60) days prior to any such anniversary date, that
his employment shall cease at such anniversary date.  Prior to each notice
period for non-renewal, and assuming the Board of Directors of the Bank
(“Board”) has determined not to send a non-renewal notice to Executive, the
disinterested members of the Board will conduct a comprehensive performance
evaluation and review of Executive for purposes of determining whether to extend
the Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting.
 
(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, vacation periods not to exceed five (5) weeks in the
aggregate per year and leaves of absence granted by the Board, Executive shall
faithfully perform his duties hereunder including activities and services
related to the organization, operation and management of the Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. COMPENSATION AND REIMBURSEMENT
 
(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b).  The Bank shall pay
Executive as compensation an annualized salary of not less than $625,000 per
year (“Base Salary”).  Such Base Salary shall be payable biweekly.  During the
period of this Agreement, Executive’s Base Salary shall be reviewed at least
annually; the first such review will be made no later than January 31,
2012.  Such review shall be conducted by the Compensation Committee of the Board
(the “Compensation Committee”), and the Compensation Committee may increase, but
not decrease, Executive’s Base Salary (any increase in Base Salary shall become
the “Base Salary” for purposes of this Agreement).
 
(b) The Bank shall also pay Executive incentive compensation (“Bonus”) for each
year of up to 75 percent of Base Salary for the achievement of certain goals for
the year established by the Compensation Committee in its discretion relating to
the enhancement of shareholder value as provided for in the Company’s short-term
incentive plan.  Bonus for any year shall be paid in a lump sum as provided in
such plan.
 
(c) In addition to the foregoing, Executive shall be entitled to the following
equity consideration each year (“Equity Award”) during the term of this
Agreement.
 
Restricted Stock.  Under the Company’s 2003 Recognition and Retention Plan, or a
successor plan, an award of restricted shares of Company Common Stock having a
value/expense recognition to the Company of 70 percent of Executive’s Base
Salary at fair market value determined as of such award without discount.
 
Fifty percent of the restricted stock grant would vest ratably over a three-year
period and 50 percent of the restricted stock grant would vest if the
performance goals established by the Compensation Committee are met.  Dividends
would accrue during the restriction period and would be paid when the shares are
no longer subject to a risk of forfeiture.  The cost/expense recognition to the
Company of the value of stock awards (i.e. initially $437,500) per year shall be
the “Equity Consideration” for the purposes of this Agreement.  During the
period of this Agreement, Executive’s Equity Consideration shall be reviewed at
least annually, and the first such review will be made no later than January 31,
2012.  Such review shall be conducted by the Compensation Committee, and the
Compensation Committee has full discretion in determining the amount of
Executive’s future Equity Consideration.
 
(d) In addition to the Base Salary, Bonus and Equity Award provided in this
Section 3, the Bank shall provide Executive at no cost to Executive with all
such other benefits as are generally provided to regular full-time employees of
the Company and Bank.  Executive will be entitled to participate in or receive
benefits under any employee benefit plans including but not limited to,
retirement plans, supplemental retirement plans, perquisites, pension plans,
profit-sharing plans, employee stock ownership plans, health-and-accident plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Company or the Bank in the future to its senior executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  If the
Company or Bank establishes incentive compensation or bonus plans in addition to
the Bonus contemplated by Section 3(b) of this Agreement, subject to the
discretion of the Board, Executive will be entitled to incentive compensation
and bonuses as provided in any such plan of the Company or Bank in which
Executive is eligible to participate (and he shall be entitled to a pro rata
distribution under any such incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than Termination for
Cause).  Nothing paid to Executive under any such plan or arrangement will be
deemed to be in lieu of other compensation to which Executive is entitled under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) In addition to the Base Salary, the Bonus and the Equity Award provided for
by Section 3(a), (b) and (c) of this Agreement, the Company or the Bank shall
pay or reimburse Executive for all reasonable travel and other reasonable
expenses incurred by Executive performing his obligations under this Agreement
(including but not limited to dues for up to two clubs in the Company’s and the
Bank’s market area to be used for business meetings or for business development
purposes), subject to the submission of supporting documentation in accordance
with Company or Bank policy, and may provide such additional payments in such
form and such amounts as the Board may from time to time determine.  Further,
the Company or the Bank will make available to Executive a suitable car to be
used for business purposes.
 
(f) Executive shall not be entitled to receive fees for serving as a director of
the Company or the Bank or as a director or officer of any affiliate or
subsidiary.
 
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
 
The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 9 and 10.
 
(a) The provisions of this Section shall apply upon the occurrence of an Event
of Termination.  As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following:
 
(i) the termination by the Company or the Bank of Executive’s full time
employment hereunder (including without limitation due to a non-renewal pursuant
to Section 2(a)) for any reason other than (A) Disability or Retirement, as
defined in Section 5 below, or (B) Termination for Cause as defined in Section 6
hereof; or
 
(ii) Executive’s resignation from the Bank’s employ, whether before or after
a  Change in Control, upon any
 
(A) failure to elect or reelect or to appoint or reappoint Executive to any of
the offices specified in Section 1;
 
(B) material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1 above;
 
(C) a relocation of Executive’s principal place of employment by more than 30
miles from its location at the effective date of this Agreement, or a material
reduction in the benefits and perquisites to Executive from those being provided
as of the effective date of this Agreement;
 
(D) liquidation or dissolution of the Company or the Bank other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive; or
 
 
 

--------------------------------------------------------------------------------

 
 
(E) breach of this Agreement by the Company or the Bank.
 
(iii) Upon the occurrence of any event described in clauses (ii) (A), (B), (C),
(D) or (E) above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon sixty (60) days prior
written notice given within a reasonable period of time not to exceed three
calendar months after the initial event giving rise to said right to
elect.  Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Company or the Bank, Executive, after giving due
notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that Executive has submitted his resignation but has
remained in the employment of the Company or the Bank and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(A), (B), (C), (D) and (E) above.  In the event that, within sixty (60) days of
receiving Executive’s notice pursuant to this paragraph, the Bank “cures” any of
the events described in clauses (ii) (A), (B) or (E) above, Executive’s right to
resign pursuant to this paragraph shall terminate and his notice shall be of no
further force or effect.
 
(b) For purposes of this Agreement, a Change in Control of the Bank or the
Company shall mean a change in control of a nature that:  (A) would be required
to be reported in response to Item 5.01(a) of the current report on Form 8-K, as
in effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (B) results in a change in control
of the Bank or the Company within the meaning of the Home Owner’s Loan Act, as
amended, and applicable rules and regulations promulgated thereunder, as in
effect at the time of the change in control (or if applicable the Bank Holding
Company Act of 1956, as amended and applicable rules and regulations promulgated
thereunder, as in effect at the time of the change in control); or (C) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (I) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (II) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be, for purposes of
this clause (II), considered as though he were a member of the Incumbent Board;
or (III) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or (IV) a
tender offer is made for 25% or more of the voting securities of the Company and
the shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Upon the occurrence of an Event of Termination prior to a Change in Control
or at least twelve (12) months after a Change in Control, on the Date of
Termination, as defined in Section 8, the Bank shall pay Executive, or, in the
event of his subsequent death, his beneficiary or beneficiaries, or his estate,
as the case may be, as severance pay or liquidated damages, or both, an amount
equal to the sum of (i) Base Salary, (ii) the highest Bonus awarded to Executive
during the prior three years, and (iii) the highest Equity Consideration
previously awarded hereunder for any year (together “Total Compensation”).  Upon
the occurrence of an Event of Termination within twelve (12) months after a
Change in Control, on the Date of Termination, as defined in Section 8, the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to three (3) times Executive’s Total
Compensation.  Such payment is in lieu of the payment pursuant to the first
sentence of this Section 4(c).
 
(d) Upon the occurrence of an Event of Termination, as defined in Section 4(a),
the Bank will cause to be continued life and disability coverage substantially
identical to the coverage maintained by the Company or the Bank for Executive
prior to his termination.  Such coverage shall continue for 24 months from the
Date of Termination.  The Bank shall also provide Executive with healthcare
coverage (medical and dental) until he attains age 65; provided, however, that
if such coverage would cause the Bank to be subject to tax penalties under the
Patient Protection and Affordable Care Act, then the Bank shall pay Executive a
monthly amount equal to the cost of healthcare coverage until Executive attains
age 65.  The Bank shall also continue Executive’s car allowance and provide him
with the use of office and secretarial support for 12 months.
 
(e) Notwithstanding the preceding paragraphs of this Section 4:
 
(i) if the aggregate payments and benefits to be made or afforded to Executive
under said paragraphs or any other agreement (the “Termination Benefits”) would
be deemed to include an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), but
 
(ii) if the Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one hundred dollars ($100.00) less than an
amount equal to the total amount of payments permissible under Section 280G of
the Code or any successor thereto, then no such “excess parachute payment” would
be deemed to be made,
 
then the Termination Benefits to be paid to Executive shall be so reduced, but
only to the extent required to be a Non-Triggering Amount.
 
(f) It shall be a condition of the payment of any amount provided to be paid to
Executive and the affording of any benefit to Executive upon or after
termination of Executive’s employment under this Agreement that Executive shall
have signed and delivered to the Company and the Bank a general release in the
form of Exhibit A (except for such modifications as the Company or the Bank
reasonably request as required or advisable to reflect any changes in applicable
law or regulation in effect at the time such release is delivered), which shall
be tendered to Executive on the date of Termination.
 
 
 

--------------------------------------------------------------------------------

 
 
5. TERMINATION UPON RETIREMENT, DISABILITY OR DEATH
 
Termination by the Bank of Executive based on “Retirement” shall mean
termination in accordance with the Bank’s retirement policy or in accordance
with any retirement arrangement established with Executive’s consent with
respect to him.  Upon termination of Executive upon Retirement, Executive shall
be entitled to all benefits under any retirement plan of the Bank and other
plans to which Executive is a party.
 
In the event Executive is unable to perform his duties under this Agreement on a
full-time basis for a period of six (6) consecutive months by reason of illness
or other physical or mental disability, the Employer may terminate this
Agreement, provided that the Employer shall continue to be obligated to pay
Executive his Base Salary for one year and provided further that any amounts
actually paid to Executive pursuant to any disability insurance or other similar
such program which the Employer has provided or may provide on behalf of its
employees or pursuant to any social security disability program shall reduce the
compensation to be paid to Executive pursuant to this paragraph.
 
In the event of Executive’s death during the term of the Agreement, his estate,
legal representatives or named beneficiaries (as directed by Executive in
writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a) at
the rate in effect at the time of Executive’s death for a period of one (1) year
from the date of Executive’s death, and the Employers will continue to provide
medical, dental, family and other benefits normally provided for an Executive’s
family for one (1) year after Executive’s death; provided, however, that if such
coverage would cause the Bank to be subject to tax penalties under the Patient
Protection and Affordable Care Act, then the Bank shall pay Executive’s family a
monthly amount equal to the cost of healthcare coverage for one (1) year.
 
6. TERMINATION FOR CAUSE
 
The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty or willful misconduct with respect to any material matter,
any breach of fiduciary duty involving personal profit, willful and intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this
Agreement.  In determining cause, the acts or omissions shall be measured
against standards generally prevailing in the savings institutions
industry.  For purposes of this paragraph, no act or failure to act on the part
of Executive shall be considered “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Bank.  Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-fourths of the
members of the Board at a meeting of the Board called and held for that purpose
(after reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail.  Executive shall not have the
right to receive compensation or other benefits for any period after Termination
for Cause.  Any vested or unvested stock options or unvested restricted stock
granted to Executive under any stock option or award plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 8 hereof, and shall not be exercisable by Executive or deliverable by
the Company or the Bank at any time subsequent to such Termination for Cause.
 
 
 

--------------------------------------------------------------------------------

 
 
7. TERMINATION GENERALLY
 
If Executive’s employment with the Employer is terminated for any reason, the
Employer shall pay or provide to Executive (or to his authorized representative
or estate) any earned but unpaid base salary, incentive compensation approved
but not yet paid, unpaid expense reimbursements, accrued but unused vacation on
or before the time required by law but in no event more than 30 days after
Executive’s Date of Termination.  Executive (or his authorized representative or
estate) shall also be entitled to any vested benefits Executive may have under
any employee benefit plan of the Employer.
 
8. NOTICE
 
(a) Any purported termination by the Company or the Bank or by Executive shall
be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
 
(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the voluntary termination
by Executive in which case the Date of Termination shall be the date specified
in the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal having expired and no appeal having
been perfected) and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence.  Notwithstanding the pendency of any such dispute, the
Bank will continue to pay Executive his full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue Executive as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement,
provided such dispute is resolved within the term of this Agreement.  If such
dispute is not resolved within the term of the Agreement, the Bank shall not be
obligated, upon final resolution of such dispute, to pay Executive compensation
and other payments accruing beyond the term of the Agreement.  Amounts paid
under this Section shall be offset against or reduce any other amounts due under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9. POST-TERMINATION OBLIGATIONS
 
(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section 9 during the term
of this Agreement and for two (2) full years after the expiration or termination
hereof.
 
(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that the Bank shall not require such
assistance at any times that would unreasonably interfere with Executive’s
personal or professional commitments.
 
10. NON-COMPETITION; NON-SOLICITATION
 
(a) Upon (A) any termination of Executive’s employment hereunder as a result of
which the Company or the Bank is paying Executive benefits under Section 4 of
this Agreement (B) in the event of Termination for Cause of Executive’s
employment hereunder or (C) Executive resigns his employment other than for
reasons specified in any of the clauses of Section 4(a)(ii), or (D) Executive
breaches this Agreement and the Company or Bank has terminated this Agreement,
Executive agrees not to compete with the Company and/or the Bank for a period of
two (2) full years following such termination in any city, town or county in
which the Company and/or the Bank has an office or has filed an application for
regulatory approval to establish an office, determined as of the effective date
of such termination, except as agreed to pursuant to a resolution duly adopted
by the Board.  Executive agrees that during such period and within said cities,
towns and counties, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the depository, lending or other business activities of the
Company and/or the Bank.  The parties hereto, recognizing that irreparable
injury will result to the Company and/or the Bank, its business and property in
the event of Executive’s breach of this Section 10(a) agree that in the event of
any such breach by Executive, the Company and/or the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employers, employees and all persons acting for or with
Executive.  Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Company and/or the Bank,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.  Nothing herein will be construed as
prohibiting the Company and/or the Bank from pursuing any other remedies
available to the Company and/or the Bank for such breach or threatened breach,
including the recovery of damages from Executive.
 
(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and the Bank and
affiliates thereof, as they may exist from time to time, is a valuable, special
and unique asset of the business of the Company and the Bank.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities of the Company or the
Bank or subsidiaries or affiliates thereof to any person, firm, corporation, or
other entity for any reason or purpose whatsoever (except for such disclosure as
may be required to be provided to any federal banking agency with jurisdiction
over the Company or the Bank or Executive).  Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Company and the Bank, and Executive may
disclose any information regarding the Company or the Bank which is otherwise
publicly available.  In the event of a breach or threatened breach by Executive
of the provisions of this Section 10, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or the
Bank or subsidiaries or affiliates thereof, or from rendering any services to
any person, firm, corporation, other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Company or the Bank from pursuing any other
remedies available to the Company or the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Executive further agrees that, during the period of Executive’s employment
hereunder and for two years following termination of Executive’s employment for
any reason, Executive shall not, without the express written consent of the
Company or Bank, (i) solicit any employees of the Company, the Bank or any of
their subsidiaries or affiliates to terminate their employment, or (ii) solicit
any customers or client of the Company, the Bank or of their subsidiaries or
affiliates to cease doing business, in whole or in part, with the Company, the
Bank or any of their subsidiaries or affiliates.  Recognizing that irreparable
damage will result to the Company and Bank in the event of the breach or
threatened breach of any of the foregoing covenants, and that the Company’s and
the Bank’s remedies at law for any such breach or threatened breach will be
inadequate, the Company and the Bank, in addition to such other remedies which
may be available to it, shall be entitled to an injunction, including a
mandatory injunction, to be issued by any court of competent jurisdiction
ordering compliance with this Agreement or enjoining and restraining Executive
from the continuation of such breach.  Nothing herein will be construed as
prohibiting the Company and/or the Bank from pursuing any other remedies
available to the Company and/or the Bank for such breach or threatened breach,
including the recovery of damages from Executive.
 
(d) The provisions of paragraphs (a) and (c) of this Section 10 shall not apply
after a Change in Control.
 
11. SOURCE OF PAYMENTS
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank.  Each of the Company and the
Bank shall be jointly and severally liable to Executive and each guarantees
payment and provision of all amounts and benefits due hereunder to Executive,
and if such amounts and benefits due are not timely paid or provided, such
amounts and benefits may be enforced against either the Company or the Bank.
 
12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and the Bank or
any predecessor of the Company and the Bank and Executive.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
13. NO ATTACHMENT
 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and the Bank and their respective successors and assigns.
 
14. MODIFICATION AND WAIVER
 
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
15. SEVERABILITY
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
16. HEADINGS FOR REFERENCE ONLY
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
17. GOVERNING LAW
 
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.
 
18. ARBITRATION
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty (50)
miles from the location of the Company and the Bank, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Company and the Bank shall be entitled to seek specific
performance of Executive’s obligations under this Agreement (including without
limitation Section 10) and Executive shall be entitled to seek specific
performance of his right to be paid until the Date of Termination to the extent
permitted by law during the pendency of any dispute or controversy arising under
or in connection with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
19. PAYMENT OF LEGAL FEES
 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company and the Bank, provided that the dispute or
interpretation has been settled by Executive and the Company and the Bank or
resolved in Executive’s favor.
 
20. INDEMNIFICATION
 
The Company and the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
and the Bank (whether or not he continues to be a director or officer at the
time of incurring such expenses or liabilities), such expenses and liabilities
to include, but not be limited to, judgments, court costs and attorneys’ fees
and the cost of reasonable settlements (such settlements must be approved by the
Board).  If such action, suit or proceeding is brought against Executive in his
capacity as an officer or director of the Company and the Bank, however, such
indemnification shall not extend to matters as to which Executive is finally
adjudged to be liable for willful misconduct in the performance of his duties.
 
21. SUCCESSOR TO THE BANK
 
The Company and the Bank shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company and the Bank, expressly
and unconditionally to assume and agree to perform the Company’s and the Bank’s
obligations under this Agreement, in the same manner and to the same extent that
the Company and the Bank would be required to perform if no such succession or
assignment had taken place.
 
22. SECTION 409A
 
(a) Purpose.  This Section is intended to help ensure that compensation paid or
delivered to Executive pursuant to this Agreement either is paid in compliance
with, or is exempt from, Section 409A of the Code (“Section 409A”).  The parties
intend that this Agreement will be administered in accordance with Section 409A
of the Code.  To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code.  The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either party
and provided that such amendment itself is permitted by Section 409A.  The
Company makes no representation or warranty and shall have no liability to
Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Amounts Payable On Account of Termination.  For the purposes of determining
when amounts otherwise payable on account of Executive’s termination of
employment under this Agreement will be paid, which amounts become due because
of his termination of employment, “termination of employment” or words of
similar import, as used in this Agreement, shall be construed as the date that
Executive first incurs a “separation from service” for purposes of Section
409A.  Furthermore, if Executive is a “specified employee” of a public company
as determined pursuant to Section 409A as of his termination of employment, any
amounts payable on account of his termination of employment which constitute
deferred compensation within the meaning of Section 409A and which are otherwise
payable during the first six months following Executive’s termination (or prior
to his death after termination) shall be paid to Executive in a cash lump-sum on
the earlier of (1) the date of his death and (2) the first business day of the
seventh calendar month immediately following the month in which his termination
occurs.
 
(c) Reimbursements.  Any taxable reimbursement of business or other expenses as
specified under this Agreement shall be subject to the following
conditions:  (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit.
 
(d) Releases.  Any amounts otherwise payable on account of Executive’s
termination of employment under this Agreement which (i) are conditioned in any
part on a release of claims and (ii) would otherwise be paid (assuming the
release is given) prior to the last day on which the release could become
irrevocable assuming Executive’s latest possible execution and delivery of the
release (such last day, the “Release Deadline”) shall be paid, if ever, only on
the Release Deadline, even if Executive’s release becomes irrevocable before
that date.  The Company and/or the Bank may elect to make such payment up to
thirty (30) days prior to the Release Deadline, however.  If no such last day is
specified in this Agreement, then such last day will be the sixtieth (60th) day
after Executive’s termination of employment.
 
(e) Interpretative Rules.  In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
 
23. CLAWBACKS
 
Executive agrees to be subject to any clawback policy adopted by the Company and
the Bank and acknowledges that he may be required to repay to the Company or the
Bank all or any portion of his incentive compensation previously paid on account
of inaccurate or erroneous financial data.
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURES
 
IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executives have signed this Agreement, on the day and date first
above written.
 
ATTEST:
 
BROOKLINE BANCORP, INC.
     
 
       
/s/ Barbara Feigen
 
By:
/s/ Joseph J. Slotnik
     
Joseph J. Slotnik, Chairman
     
  of the Compensation Committee
       
ATTEST:
 
BROOKLINE BANK
       
 
   
 
/s/ Barbara Feigen
 
By:
/s/ Joseph J. Slotnik
     
Joseph J. Slotnik, Chairman
     
  of the Compensation Committee
       
WITNESS:
 
EXECUTIVE:
     
 
       
/s/ Barbara Feigen
 
By:
/s/ Paul A. Perrault
      Paul A. Perrault

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF SEVERANCE RELEASE
 
THIS SEVERANCE RELEASE (“Release”) is entered into between Paul A. Perrault
(“Executive”) and Brookline Bancorp, Inc., a Delaware corporation, and Brookline
Bank, a United States-chartered stock savings bank (together with their
respective successors and assigns, the “Employers”).
 
WHEREAS, Executive and the Employers entered into an employment agreement
effective ________________, 2011 (“Employment Agreement”); and
 
WHEREAS, Executive’s employment has terminated under the Employment Agreement
under circumstances that provide him with certain significant benefits, subject
to Executive’s executing this Release.
 
NOW, THEREFORE, in consideration of the payments set forth in the Employment
Agreement and other good and valuable consideration, Executive and the Employers
agree as follows:  Executive, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns (“Executive
Releasors”), hereby irrevocably and unconditionally releases, waives, and
forever discharges the Employers and their respective affiliated companies and
their respective past and present parents, subsidiaries, affiliated
corporations, partnerships, joint ventures, and their successors and assigns
(“Employer Affiliated Parties”) and all of Employer Affiliated Parties’
respective past and present directors, officers, employees, agents and their
representatives, successors and assigns (but as to any such individual, agent or
representative, only in connection with, or in relationship to, his or its
capacity as a director, officer, employee, agent, representative, successor or
assign of any Employer Affiliated Party and not in connection with, or in
relationship to, his or its personal or professional capacity unrelated to any
Employer Affiliated Party) (collectively, “Employer Releasees”), from any and
all actions, claims, demands, obligations, liabilities and causes of action of
any kind or description whatsoever, in law, equity or otherwise, whether known
or unknown, whether past, present or future, that any Executive Releasor had,
may have had, or now has, or may hereafter have against the Employers or any
other Employer Releasee, as of the date of the execution of this Release by
Executive, arising out of or relating to Executive’s employment relationship, or
the termination of that relationship, with the Employers or any affiliate,
including, but not limited to, any action, claim, demand, obligation, liability
or cause of action arising under any Federal, state, or local employment law or
ordinance creating or recognizing employment-related causes of action, and all
amendments of any of these laws (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Acts of 1866, 1871, 1964 and 1991,
the Equal Pay Act, the Americans with Disabilities Act of 1990, the National
Labor Relations Act, the Fair Labor Standards Act of 1938, the Workers
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, as amended (other than any claim for vested benefits), the
Family and Medical Leave Act of 1993, the Age Discrimination in Employment Act
of 1967, as amended, the Older Workers’ Benefit Protection Act of 1990, and
Mass. Gen. Laws Ch. 12, §§11H and 11I, Mass. Gen. Laws Ch. 151B), tort, contract
or any alleged violation of any other legal obligation.  Anything to the
contrary notwithstanding in this Release or the Employment Agreement, nothing
herein shall release any Employer Releasee from any claims or damages based on
(i) any right or claim that arises exclusively from events occurring after the
date Executive executes this Release, (ii) any right Executive may have to
payments, benefits or entitlements under the Employment Agreement or any
applicable plan, policy, program or arrangement of, or other agreement with, the
Employers or any affiliate, (iii) Executive’s eligibility for indemnification in
accordance with applicable laws or the certificate of incorporation or bylaws of
the Employers, or under any applicable insurance policy with respect to any
liability Executive incurs or has incurred as a director, officer or employee of
the Employers, (iv) any right any Executive Releasor may have under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), or (v) any
right Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against Executive as a result of any act or failure to act
for which Executive and any Employer Releasee are jointly
liable.  Notwithstanding the foregoing, if any Employer Releasee commences any
action or proceeding in law or equity against any Executive Releasor with
respect to any claim or cause of action that arose on or before the termination
of Executive’s employment or otherwise asserts any such claim or cause of action
against any Executive Releasor in the course of any action or proceeding in law
or equity, such Executive Releasor’s release of claims pursuant to the foregoing
shall not preclude Executive Releasor from raising any affirmative defense or
counterclaim directly relating to the matters asserted by the Releasee in any
such action or proceeding.  For the avoidance of doubt, the voiding of such
release of claims shall have no effect on Executive’s right to severance
benefits or change in control benefits pursuant to the Employment Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Executive represents that as of the date he has executed this Release he has not
assigned to any other party, and agrees not to assign, any claim released by
Executive herein.  Nothing in this Release shall be construed to affect the
Equal Employment Opportunity Commission’s (the “Commission”) or any state
agency’s independent right and responsibility to enforce the law, nor does this
Release affect Executive’s right to file a charge or participate in an
investigation or proceeding conducted by either the Commission or any such state
agency, although this Release does bar any claim that Executive might have to
receive monetary damages in connection with any Commission or state agency
proceeding concerning matters covered by this Release.  This release also does
not purport to release any claim that may not be released by law.
 
Executive acknowledges that he has waived his and Executive Releasors’ Claims
knowingly and voluntarily in exchange for the severance benefits set forth in
the Employment Agreement, and that Executive would not otherwise have been
entitled to those benefits.  Executive acknowledges that he has been provided a
period of at least 21 calendar days in which to consider and execute this
Release.  Executive further acknowledges and understands that he has seven
calendar days from the date on which he executes this Release to revoke his
agreement by delivering to the Employers written notification of his intention
to revoke this Release.  This Release becomes effective when signed by Executive
unless revoked in writing by Executive in accordance with this seven-day
provision.  To the extent that Executive has not otherwise done so, Executive is
advised to consult with an attorney prior to executing this Release.
 
During Executive’s employment with the Employers, Executive may have obtained
information regarding the Employers or Employer Affiliated Parties of a
confidential nature or which is a trade secret.  Executive agrees that he will
not use, and he will not disclose to any person or entity, other than on behalf
of or for the Employers’ benefit, such confidential information or any trade
secret, except (i) as Executive may be authorized in writing to do so by the
Employers’ Board of Directors or an officer designated by such Boards for such
purpose or (ii) to the extent such information has entered the public
domain.  The parties agree that nothing in this paragraph shall preclude
Executive from fulfilling any duty or obligation that he may have at law, from
responding to any subpoena or official inquiry from any court or government
agency, including providing truthful testimony, documents, subpoenaed or
requested, or otherwise cooperating in good faith with any proceeding or
investigation or from taking any reasonable actions to enforce Executive’s
rights against the Employers, including under this Agreement.  Executive further
certifies that he has not and agrees that he will not, during the period of time
between his receipt of a written notice of termination of employment and his
termination date, remove from the Employers or transfer by electronic or other
means, documents or copies thereof relating to Executive’s duties, without the
express written approval of the Employers’ Boards of Directors or an officer of
the Employers designated by it for such purpose.  Notwithstanding anything to
the contrary contained herein, Executive will be entitled to remove, transfer
and retain (i) papers and other materials of a personal nature, including
without limitation photographs, personal correspondence, personal diaries,
personal calendars and rolodexes, personal phone books and files relating
exclusively to his personal affairs, (ii) information showing Executive’s
compensation or relating to Executive’s reimbursement of business related
expenses, (iii) information Executive reasonably believes may be needed for the
planning and preparation of Executive’s personal tax returns and (iv) copies of
the Employers’ compensation and benefit plans and agreements relating to
Executive’s employment with or termination from the Employers.
 
 
 

--------------------------------------------------------------------------------

 
 
Executive agrees that he remains subject to the non-competition and
non-solicitation provisions of Section 10 of the Employment Agreement.  The
Employers agree, except as may be required by law, to refrain from performing
any act, engaging in any course of conduct or course of action or making or
publishing any statements, claims, allegations or assertions which it believes
have, or may reasonably be expected to have, the effect of demeaning the name or
business reputation of Executive and shall cause its employees, officers,
directors, agents or advisors to be similarly bound when serving in such
capacity.  Executive agrees to refrain from performing any act, engaging in any
conduct or course of action or making or publishing any statements, claims,
allegations or assertions which have or may reasonably have the effect of
demeaning the name or business reputation of the Employers or any Employer
Affiliated Party or any of its or their employees, officers, directors, agents
or advisors in their capacities as such.  The parties agree that nothing in this
paragraph shall preclude either party or any other person referenced in this
paragraph from fulfilling any duty or obligation that he, she or it may have at
law, from responding to any subpoena or official inquiry from any court or
government agency, including providing truthful testimony, documents, subpoenaed
or requested, or otherwise cooperating in good faith with any proceeding or
investigation, or from taking any reasonable actions to enforce such party’s
rights against the other party, including under this Agreement, or from
responding publicly to correct any incorrect, disparaging or demeaning
statements, claims, allegations or assertions by the other party or any other
person referenced in this paragraph.
 
Executive agrees to cooperate with the Employers, at mutually convenient times
and places, in connection with any ongoing administrative, regulatory, or
litigation proceedings or such like matters that may arise in the future, as to
matters regarding which Executive may have personal knowledge because of his
employment with the Employers; provided that in no event will Executive be
required to provide any such cooperation if such cooperation is materially
adverse to Executive’s legal interests.  Such cooperation will include being
interviewed by representatives of the Employers, and participating in such
proceedings by deposition and testimony at trial.  To the extent possible, the
Employers will limit Executive’s cooperation to regular business hours.  In any
event, (i) in any matter subject to this paragraph, Executive will not be
required to act against the reasonable best interests of any new employer or new
business venture in which Executive is an employee, partner or active
participant and (ii) any request for Executive’s cooperation will take into
account Executive’s other personal and business commitments.  The Employer will
reimburse Executive for all reasonable expenses and costs Executive may incur as
a result of providing such assistance, including travel costs and reasonable
legal fees to the extent Executive reasonably believes, based upon the advice of
counsel, that separate representation is warranted, provided the Employers
receive proper documentation with respect to all claimed expenses and
costs.  Executive will be entitled to an hourly fee (which fee will be mutually
determined by the Employers and Executive prior to Executive’s providing any
cooperation hereunder, it being agreed that such fee will be fair and reasonable
in light of Executive’s compensation history) for time spent by Executive
furnishing such cooperation (other than for time spent by Executive actually
providing testimony in any legal matter), including, without limitation, for
time taken in travel undertaken in connection with such cooperation, such fee to
be paid promptly following Executive’s submission of a statement setting forth
the number of hours spent.  Commencing on the fifth anniversary hereof,
Executive will not be obligated to make more than three days (or portions
thereof) per calendar year available for the purpose of providing cooperation to
the Employers pursuant to this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
This Release shall be governed by and construed and interpreted in accordance
with the laws of the Commonwealth of Massachusetts without reference to
principles of conflicts of law.  Should any provision of this Release be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected and
the illegal or invalid part, term, or provision will be deemed not to be a part
of this Release.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive and the Employers have executed this Release as of
the date indicated below.
 

       
PAUL A. PERRAULT
       
Date:
               
BROOKLINE BANCORP, INC.
                   
By:
   
Its:
   
Date:
               
BROOKLINE BANK
                   
By:
   
Its:
   
Date:
       


